Citation Nr: 0529303	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-10 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a left knee meniscus tear with osteoarthritis.

2.  Entitlement to an evaluation in excess of 0 percent for 
hallux valgus of the left foot.

3.  Entitlement to an evaluation in excess of 0 percent for 
hallux valgus of the right foot.

4.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

5.  Entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis barbae with acne vulgaris.

6.  Entitlement to service connection for a bilateral wrist 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1999.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA), Regional Office 
(RO), which granted service connection for hypertension 
(evaluated as 10 percent disabling); left knee meniscus tear 
with osteoarthritis (rated at 10 percent); hallux valgus of 
each foot (0 percent each); and pseudofolliculitis barbae 
with acne vulgaris (0 percent).  That rating action also 
denied service connection for a bilateral wrist disorder.  
The rating action was confirmed and continued in October 
2001.  In February 2003, a rating action was issued which 
increased the evaluation assigned for the veteran's skin 
condition to 10 percent, effective from the date of service 
connection.  All the other ratings were confirmed and 
continued.  


FINDINGS OF FACT

1.  The veteran's left knee meniscus tear with osteoarthritis 
is manifested by complaints of occasional swelling and 
instability, with no objective evidence of instability; 
normal range of motion, with no increased limitations due to 
weakness, fatigability, pain; normal endurance; and negative 
X-rays.

2.  The veteran's left foot hallux valgus is manifested by 
complaints of discomfort on prolonged walking and standing, 
with objective evidence of well-healed surgical scars; no 
swelling, inflammation, or tenderness; normal range of 
motion; no pain on motion; no instability, weakness, fatigue, 
lack of endurance; no tenderness; no evidence of deformity; 
and no evidence of calluses or skin or vascular changes.

3.  The veteran's right foot hallux valgus is manifested by 
complaints of discomfort on prolonged walking and standing, 
with objective evidence of well-healed surgical scars; no 
swelling, inflammation, or tenderness; normal range of 
motion; no pain on motion; no instability, weakness, fatigue, 
or lack of endurance; no tenderness; no evidence of 
deformity; and no evidence of calluses or skin or vascular 
changes.

4.  The veteran's hypertension is manifested by systolic 
pressure ranging from 119 to 141, and diastolic pressure 
ranging from 58 to 87.

5.  The veteran's pseudofolliculitis barbae with acne 
vulgaris is manifested by recurrent superficial cystic acne, 
with mild to moderate scarring of the face.

6.  The veteran does not have a chronic wrist condition which 
can be related to his period of service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the left knee meniscus tear with osteoarthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59; Diagnostic Codes (DCs) 
5003, 5010, 5257, 5260, 5261 (2005).

2.  The criteria for an evaluation in excess of 0 percent for 
the left foot hallux valgus have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45; DCs 5278, 5280, 5283, 5284 (2005).

3.  The criteria for an evaluation in excess of 0 percent for 
the right foot hallux valgus have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45; DCs 5278, 5280, 5283, 5284 (2005).

4.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
Part 4, including §§ 4.1, 4.2, 4.7; DC 7101 (2005).

5.  The criteria for an evaluation in excess of 10 percent 
for pseudofolliculitis barbae with acne vulgaris.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 
4.7; DC 7800 (2002 & 2005).

6.  A chronic bilateral wrist condition was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1), (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2004).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court decision in Pelegrini, supra, held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision in a claim for VA benefits.  

In the present case, the veteran filed a substantially 
complete claim on May 31, 2000.  The rating action that is 
the subject of this appeal was issued in September 2000.  
After that rating action was issued, on July 9, 2001, the AOJ 
provided notice to the claimant of what information and 
evidence must be submitted to substantiate the claim, as well 
as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  That letter also told the veteran to submit any 
evidence that was relevant to his claims.  The May 2002 
statement of the case included the provisions of 38 C.F.R. 
§ 3.159 (2002).  Another VCAA notice was sent to the veteran 
in July 2004.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least two different occasions (see above).  He had been 
requested to provide any relevant information, and he stated 
that he had not sought any treatment for his claimed 
conditions, other than from VA.  The RO requested that VA 
medical records be obtained; these have been associated with 
the claims folder.  The veteran has also been afforded two VA 
examinations.  Therefore, it is found that the veteran was 
aware of the evidence and information that was needed to 
substantiate his claims; moreover, VA obtained those records 
that were available in relation to the claims.  In addition, 
the claims were readjudicated following the provision of the 
notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, with full consideration of Pelegrini, to 
decide the appeal now is not prejudicial to the claimant.  

II.  Applicable laws and regulations

A.  Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based upon the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1993).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1993).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect against an adverse decision based upon a single, 
incomplete or inaccurate report, and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the Rating Schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2004).

In DeLuca v. Brown, 8 Vet. App. 202(1995), the Court of 
Appeals for Veterans Claims held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45 (1996), and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 (1996) does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation to address whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.

B.  Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

C.  Diagnostic codes

Pursuant to 38 C.F.R. Part 4, DC 5010, traumatic arthritis is 
to be rated as degenerative arthritis.  38 C.F.R. Part 4, DC 
5003, states that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint of group 
of minor joints affected by limitation of motion to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
is warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
evaluation requires
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  

A 10 percent evaluation is warranted for slight recurrent 
subluxation or lateral instability of either knee joint.  A 
20 percent evaluation requires moderate symptoms.  38 C.F.R. 
Part 4, DC 5257.

A 10 percent evaluation is warranted for flexion limited to 
45 degrees; a 20 percent evaluation requires limitation to 30 
degrees.  38 C.F.R. Part 4, DC 5260.  A 10 percent evaluation 
is warranted for extension limited to 10 degrees; a 20 
percent evaluation requires limitation to 15 degrees.  
38 C.F.R. Part 4, DC 5261.

A 10 percent evaluation is warranted for hallux valgus which 
had been operated on with resection of the metatarsal head or 
is severe, if equivalent to amputation of the great toe, 
under DC 5280.  A 10 percent rating is also warranted for 
claw foot with the great toe dorsiflexed, limitation of 
motion (dorsiflexion) at the ankle and tenderness of the 
metatarsal heads (DC 5278); moderate malunion or nonunion of 
the tarsal or metatarsal bones (DC 5283); or for a moderate 
foot injury (DC 5284).

A 10 percent evaluation is warranted for hypertension when 
diastolic pressure is predominantly 100 or more, or systolic 
pressure is predominantly 160 or more, or is the minimum 
evaluation for an individual with history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation requires 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  38 C.F.R. Part 4, DC 
7101.

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

The rating criteria for skin disorders were amended effective 
August 30, 2002, during the pendency of this appeal.  The 
veteran was afforded notice of these changes in a March 2003 
supplemental statement of the case (SSOC).  Therefore, the 
Board may proceed with a decision on the merits of the claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the old rating criteria, a 10 percent evaluation is 
warranted for moderate disfiguring scars of the head, face, 
and neck.  A 30 percent evaluation requires severe scars, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  38 C.F.R. Part 4, DC 7800.

Under the revised rating criteria, a 10 percent evaluation is 
warranted when there is one characteristic of disfigurement.  
A 30 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features, or with two or three 
characteristics of disfigurement.  

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are:  

?	Scar 5 or more inches (13 or more cm.) in length.  
?	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.  Surface contour of scar elevated or depressed on 
palpation. 
?	Scar adherent to underlying tissue. 
?	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).  
?	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.).  
?	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).  
?	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  

D.  Service connection

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. 3.303(a) (2005).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b). 

III.  Factual background

A.  Increased rating - left knee meniscus tear with 
osteoarthritis

The veteran's service medical records indicate that he had 
first injured his knee in 1996, during a softball game.  By 
the time of his discharge examination, conducted in April 
1999, the veteran's knee displayed normal range of motion, 
with complaints of popping and swelling after exercise.

VA afforded the veteran an examination in January 2003, at 
which time he reported having pain in the left knee with 
prolonged standing, walking, and climbing and descending 
stairs.  The examination showed no pain on movement and no 
evidence of loss of mobility or functioning.  There was no 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding.  His gait was normal 
and there was no history of ankylosis.  Range of motion was 
from 0 to 140 degrees.  The knee was stable and X-rays were 
negative.  The diagnosis was left knee strain.

VA treatment records from April and October 2003 noted 
complaints of some left knee pain.  In October, movement of 
the knee was normal.  X-rays were negative.

VA re-examined the veteran in April 2004.  His gait was 
normal.  He complained of discomfort, especially with 
prolonged standing, walking, running, and on stairs.  He also 
reported occasional swelling and instability, although he 
denied suffering any falls or injuries.  He denied having 
received any treatment for his knee.  The X-ray was negative.  
Range of motion was from 0 to 140 degrees.  There was no 
change in range of motion with repeated or resisted action.  
His knee was stable.  The diagnosis was left knee strain.

B.  Increased rating - hallux valgus of the feet

The veteran had begun to experience foot pain in the 1980's, 
and in 1990 he underwent bilateral bunionectomies.  He 
complained of discomfort on prolonged standing and walking.  
The examination noted well-healed scars over the dorsal 
aspect of both great toes at the first metatarsal area.  
There was no swelling or inflammation, no tenderness, and no 
indication of discomfort or loss of mobility.  Dorsiflexion 
was from 0 to 20 degrees; plantar flexion was from 0 to 45 
degrees; inversion was from 0 to 30 degrees; and eversion was 
from 0 to 20 degrees.  There was no indication of limitation 
of motion or function, and no additional limitation caused by 
pain, fatigue, weakness, or lack of endurance following 
repetitive movement.  There was also evidence of abnormal 
weight bearing.  There was no evidence of any foot deformity.  
The assessments were post-surgical deformity of the distal 
first metatarsal with metallic screw; otherwise normal right 
foot and degenerative changes of the dorsal aspect of the 
tarsal navicular; otherwise negative left foot.

The veteran was afforded another VA examination in November 
2004.  He again complained of discomfort in both feet with 
prolonged standing and walking.  He had not required any 
professional treatment; he took 600 mg of ibuprofen for self-
treatment.  He also required no assistive devices for 
ambulation.  The objective examination noted that his feet 
appeared to be symmetrical, with well-healed scars over the 
great toes.  There was no swelling or inflammation, and no 
tenderness.  There was no loss of motion, and thus no 
worsening with pain, use, or fatigue.  The examiner noted 
very mild residuals of hallux valgus of both feet, with 
angulation of about 5 degrees.  Dorsiflexion was from 0 to 20 
degrees; plantar flexion was from 0 to 45 degrees; inversion 
was from 0 to 30 degrees; and eversion was from 0 to 20 
degrees.  There was no pain on motion.  His feet displayed no 
edema, instability, weakness or tenderness.  He had a normal 
gait, and there was no evidence of deformity, such as 
calluses.  The diagnoses noted a metallic screw in the left 
foot; otherwise, this foot was normal.  The right foot showed 
degenerative changes of the dorsal aspect; otherwise the foot 
was normal.

C.  Increased rating - hypertension

The veteran's VA outpatient treatment records reflect that 
his blood pressure ranged between 118-122/58-84 in between 
October 1999 and April 2000.  These records do not show any 
evidence of cardiovascular complications.

The veteran was examined by VA in January 2003.  He stated 
that he had been diagnosed with hypertension in 1987, 
manifested by headaches.  His blood pressure  readings ranged 
between 141-148/92-101; the cardiac examination was negative, 
and an EKG was normal.

The veteran was treated by VA on an outpatient basis between 
April 2003 and December 2004.  His blood pressure readings 
ranged between 119-143/74-91.

VA afforded the veteran another VA examination in November 
2004.  His blood pressure was 128/80.  His heart was of 
normal size and there were no arteriosclerotic complications.

D.  Increased rating - pseudofolliculitis barbae with acne 
vulgaris

The veteran's service medical records indicate that he had 
begun to suffer from skin problems in July 1979.  In March 
1987, he started to have problems with shaving.  




VA examined the veteran in January 2003.  He stated that he 
used topical and oral antibiotics for the treatment of his 
skin condition, noting that he had suffered no side effects 
from any of the medications.  He denied having any history of 
systemic symptoms, such as fever or weight gain or loss.  He 
had no history of urticaria, primary cutaneous vasculitis or 
erythema multiforme.  His face had cystic acne, which 
appeared to be superficial with no active cysts at this time.  
There were mild comedones formation, as well as mild 
hyperpigmented lesions on the anterior and posterior trunk, 
as well as the face.  He also had follicular lesions in the 
beard area, consistent with pseudofolliculitis barbae.  He 
had mild to moderate scarring of the face.  The diagnoses 
were mild cystic acne with scarring and pseudofolliculitis 
barbae of the beard area.

The veteran was re-examined by VA in November 2004.  He 
denied having any problems with the medications that he was 
taking for his skin conditions.  He denied any systemic 
symptoms.  There was no history of urticaria, primary 
cutaneous vasculitis, or erythema multiforme.  His face and 
anterior and posterior trunk revealed evidence of cystic 
acne, which seemed to be superficial, with no active cysts at 
this time.  There was mild comedones formation, and mild 
hyperpigmented lesions on the anterior and posterior trunk 
and face.  There was evidence of follicular lesions in the 
beard area.  He had mild to moderate scarring of the face, 
with acneiform lesions, mild comedones, as well as papules.  
There were no pustules or cystic lesions.  The diagnosis was 
mild cystic acne with scarring and pseudofolliculitis barbae 
of the beard area.

E.  Service connection - bilateral wrist disorder

The veteran's service medical records disclose that in 
February 1986 he had complained of a three-week history of 
right wrist pain.  On February 6, 1986, extension was to 67 
degrees; flexion was to 45 degrees; ulnar deviation was to 8 
degrees; and radial deviation was to 15 degrees.  There was 
tenderness to the radial side of the wrist and with flexion 
of the first metacarpophalangeal with increased pain.  There 
was no ecchymosis or edema.  He was diagnosed with 
Dequevain's disease.  In November 1986, he was noted to have 
a history of tendonitis, which was still painful.  On May 17 
and 25, 1988, he complained of left wrist pain, and 
Dequevain's disease was diagnosed.  On January 7, 1988, he 
was treated for tendonitis of both wrists.  The left wrist 
had no swelling or dislocation.  He had decreased range of 
motion over the distal radius, with minimal palpation and no 
evidence of inflammation.  The remainder of the service 
medical records contained no complaints about the wrists.

The veteran was examined by VA in January 2003.  He stated 
that his wrists had been asymptomatic since the 1980's, and 
he denied having any treatment.  The examination found no 
pain on motion.  There was no evidence of loss of mobility or 
function.  There was no edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding.  The wrists were symmetrical in appearance, and 
there was no swelling or inflammation.  Palpation showed no 
evidence of tenderness, nodules, or masses.  Range of motion 
studies showed no evidence of discomfort or loss of mobility.  
Dorsiflexion was from 0 to 70 degrees; palmar flexion was 
from 0 to 80 degrees; radial deviation was from 0 to 20 
degrees; and ulnar deviation was from 0 to 45 degrees.  X-
rays were negative.  The diagnosis was tendonitis of both 
wrists.

IV.  Analysis

A.  Increased rating - left knee meniscus tear with 
osteoarthritis

After a careful review of the evidence of record, it is found 
that entitlement to an evaluation in excess of 10 percent for 
the service-connected left knee meniscus with osteoarthritis 
is not warranted.  While he has been diagnosed with 
osteoarthritis of the left knee (for which there is no X-ray 
evidence), there is no indication in the record that there is 
x-ray evidence of the involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  There is no suggestion in the 
record that the veteran suffers from arthritis in the 
required number of joints or that his left knee arthritis 
results in incapacitating exacerbations.  


Furthermore, there is no indication that the veteran 
experiences moderate recurrent subluxation or lateral 
instability.  The evidence of record, to include the VA 
examinations conducted in January 2003 and November 2004, 
reflects that the veteran did not suffer from any ligament 
instability in the left knee.  There was no edema, effusion, 
weakness, or limited range of motion.  In fact, extension was 
to 0 degrees and flexion was to 140 degrees.  Given this 
range of motion, there is no reason to assign 20 percent 
evaluations for either limited extension or flexion.  
Clearly, extension was not limited to 15 degrees and flexion 
was not limited to 30 degrees.  As a consequence, it cannot 
be found that any of the criteria for an evaluation in excess 
of 10 percent have been met.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for an evaluation in excess of 
10 percent for the left knee meniscus with osteoarthritis.

B.  Increased rating - hallux valgus of the feet

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 0 percent for the veteran's 
hallux valgus in either foot is not justified.  While the 
veteran had undergone bunionectomies in 1990, there is no 
indication that he had had a resection of the metatarsal 
heads or severe hallux valgus that was equivalent to an 
amputation of the great toe.  Nor was there any evidence of 
any degree of claw foot, such as a dorsiflexed great toe, 
some limitation of dorsiflexion of the ankle, or definite 
tenderness under the metatarsal heads.  There was no 
suggestion of moderate malunion or nonunion of the tarsal or 
metatarsal bones, nor was there any indication of a moderate 
degree of foot injury.

Rather, the evidence of record had shown no loss of motion; 
no tenderness, swelling or inflammation; no pain, fatigue, 
weakness, or lack of endurance; full range of motion; no 
evidence of abnormal weight bearing; and symmetrical 
appearance.  The examiner had described his hallux valgus as 
very mild.  Therefore, based upon this evidence, it is found 
that entitlement to an evaluation in excess of 0 percent has 
not been established.

In conclusion, the preponderance of the evidence is against 
the veteran's claims for evaluations in excess of 0 percent 
for hallux valgus of either foot.

C.  Increased rating - hypertension

Upon careful review of the evidence of record, the Board 
finds that an evaluation in excess of 10 percent for the 
veteran's service-connected hypertension is not warranted.  
There has been no suggestion in the record that the veteran's 
diastolic pressure readings are predominantly 110 or more or 
that his systolic pressure readings are predominantly 200 or 
more.  Given the blood pressure readings noted above, which 
have ranged between 119-143/ 79-91, and which was 128/80 on 
the last VA examination, it cannot be found that a 20 percent 
disability evaluation is justified.  Rather, the 10 percent 
evaluation currently assigned compensates the veteran for his 
current degree of disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected hypertension.

D.  Increased rating - pseudofolliculitis barbae with acne 
vulgaris

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent is not warranted 
for the service-connected pseudofolliculitis barbae with acne 
vulgaris.  From August 1, 1999, to August 29, 2002, the older 
rating criteria will apply.  There is no evidence of record 
that the veteran suffered from severe scars of the face, 
head, and neck.  There is no suggestion that he has severe 
scarring which produced marked and unsightly deformity of the 
eyelids, lips, or auricles.  Rather, while he had some facial 
scarring, there was no objective indication that this 
scarring caused the deformities required to justify a 20 
percent disability evaluation.

There is also no evidence that a 20 percent evaluation from 
August 30, 2002, is warranted under either the old or the new 
rating criteria.  Again, while there was some facial 
scarring, there was no suggestion that he had marked and 
unsightly


deformity of the eyelids, lips, or auricles due to severe 
scars.  The January 2003 and November 2004 VA examinations 
described his facial scarring as mild to moderate in degree.  
This scarring does not rise to the level needed to warrant a 
20 percent evaluation under the older rating criteria.  Nor 
is there any justification for a 20 percent disability 
evaluation under the new rating criteria.  There has been no 
evidence of visible or palpable tissue loss and no gross 
distortion or asymmetry of one feature or paired set of 
features.

Again, the scars were described as no more than mild to 
moderate in degree.  There was no indication in the record 
that the veteran suffered from two or three characteristics 
of disfigurement, as noted in Note 1 to 38 C.F.R. Part 4, 
7800 (2004).  Therefore, the record does not support the 
assignment of an evaluation in excess of 10 percent for the 
service-connected pseudofolliculitis barbae with acne 
vulgaris.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected 
pseudofolliculitis barbae with acne vulgaris.

E.  Extraschedular evaluations

Under 38 C.F.R. § 3.321(b)(1) (2004), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of an 
extraschedular evaluations for the claimed conditions.


F.  Service connection - bilateral wrist disorder

Careful review of the evidence of record compels a finding 
that service connection for a bilateral wrist condition is 
not warranted.  The veteran's service medical records noted 
that the veteran had complained of pain in both wrists.  
Dequevain's disease and tendonitis were diagnosed in 1986 and 
1988.  However, the records between 1988 and 1999 contain no 
further reference to any wrist complaints.  Therefore, it 
would appear that any complaints made in service resolved by 
his separation from service.  Significantly, and in support 
of the finding that the complaints had resolved by his 
discharge from service, there was no indication of any 
treatment for any wrist complaints between 1999 and the VA 
examination performed in 2003.

At the time of the 2003 VA examination, the veteran stated 
that he had been asymptomatic since the 1980's and that he 
had not sought any treatment.   While tendonitis was 
diagnosed, there is no objective evidence that the veteran 
has chronic wrist conditions.  Rather, the examination was 
completely normal.  Range of motion was normal, and there was 
no edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding.  There was no 
swelling, inflammation, or discomfort.  X-rays were negative.  
Based upon this evidence, it cannot be found that the veteran 
currently suffers from a chronic disorder of the wrists that 
can be related to his period of service.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral wrist disorder.




ORDER

Entitlement to an evaluation in excess of 10 percent for a 
left knee meniscus tear with osteoarthritis is denied.

Entitlement to an evaluation in excess of 0 percent for left 
hallux valgus is denied.

Entitlement to an evaluation in excess of 0 percent for right 
hallux valgus is denied.

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.

Entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis barbae with acne vulgaris is denied.

Entitlement to service connection for a bilateral wrist 
disorder is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


